Case 1:19-cv-01849-WJM-NRN Document 51 Filed 08/29/19 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                              FOR DISTRICT OF COLORADO

   CIVIL ACTION NO. 19-CV-01849-WJM-NRN

   JOHN S. WILSON,
        Plaintiff,

   v.

   XIANT TECHNOLOGIES, INC.,
        Defendant.


                              STIPULATED PROTECTIVE ORDER


         THIS MATTER having come before the Court on the parties’ Stipulated Motion for

  Protective Order, and the Court having reviewed the same and being advised in the premises, does

  hereby ORDER that Defendant’s request for a Protective Order is GRANTED, and does further

  ORDER the following:

         1.      Discovery Material. This Order applies to all documents, the information

  contained therein, and all other information produced or disclosed in connection with this litigation

  whether revealed in a document, in deposition, trial or other testimony, in discovery responses, or

  otherwise (“discovery material”) by any party in this litigation (the “producing party”) to any other

  party (the “receiving party”).

         2.      Use of Confidential Materials. With the exception of documents or information

  that have become publicly available without a breach of the terms of this Order, all documents,

  information or other discovery material produced or discovered in this action that have been

  designated by a named party to this case as Confidential Material shall be used solely for the

  prosecution or defense of this action.
Case 1:19-cv-01849-WJM-NRN Document 51 Filed 08/29/19 USDC Colorado Page 2 of 7




         3.      Rights Unaffected. The terms of this Order shall in no way affect the right of any

  person (a) to withhold information on alleged grounds of immunity or protection from discovery,

  including but not limited to privilege and work product grounds; or (b) to withhold information on

  alleged grounds that such information is neither relevant to any claim or defense nor reasonably

  calculated to lead to the discovery of admissible evidence.

         4.      Designation of Documents as Confidential Material.

                 (a)     For the purposes of this Order, the term “document” means any and all

  written, electronic and digital records of any kind.

                 (b)     The parties will designate information as Confidential Material only after

  the producing party’s attorney has reviewed the information and made a good faith determination

  that the information is confidential or otherwise entitled to protection. Information deemed

  confidential following this review shall be marked by the producing party with the legend

  “Confidential” in a size and location that makes the designation readily apparent.

                 (c)     The information designated as Confidential Material shall be information

  that is confidential and implicates common law and statutory privacy interests of (a) business

  entities and their proprietary information, and (b) individuals and their sensitive personal

  information.

         5.      Non-Disclosure of Confidential Material. Confidential Material, including any

  copy, portion, synopsis, summary, analysis, digest, translation, transcription, or other derivation

  thereof, shall not be disclosed in any way to any person except:

                 (a)     The receiving party;




                                                   2
Case 1:19-cv-01849-WJM-NRN Document 51 Filed 08/29/19 USDC Colorado Page 3 of 7




                 (b)     Any counsel of record in this action and any employee assisting such

         counsel, to the extent considered reasonably necessary to render professional services in

         connection with the prosecution or defense of this action;

                 (c)     Court officials involved in this action (including court reporters and video

         recording equipment operators at depositions);

                 (d)     Any expert or affiliate who is expressly retained by or on behalf of any party

         to provide assistance or testimony with respect to this action;

                 (e)     Persons noticed for depositions or designated as trial witnesses in this

         action, or those who counsel of record in good faith expect to testify at deposition or trial

         in this action, to the extent reasonably necessary in preparing to testify;

                 (f)     Any employee of a party or former employee of a party, but only to the

         extent considered necessary for the preparation and trial of this action;

                 (g)     Any person designated by the Court in the interest of justice, upon such

         terms as the Court may deem proper; and

                 (h)     Any other person consented to by the producing party.

         6.      Procedure to Challenge the Designation of Information as Confidential
                 Material.

                 (a)     If at any time a party wishes for any reason to dispute a designation of

  discovery material as Confidential Material, the receiving party shall notify the producing party in

  writing, specifying by exact Bates numbers the discovery material in dispute.

                 (b)     If the parties cannot resolve the objection within 10 business days after the

  time the notice is received, or within such other time period as the parties may agree, it shall be

  the obligation of the producing party to file an appropriate motion requesting that the court


                                                   3
Case 1:19-cv-01849-WJM-NRN Document 51 Filed 08/29/19 USDC Colorado Page 4 of 7




  determine whether the disputed information should be subject to the terms of this Protective Order.

  The producing party shall bear the burden of establishing that good cause exists for the disputed

  information to be treated as Confidential Material.

                 (c)     In the event the producing party fails to make an application to the Court

  for a ruling on the dispute, the disputed discovery material shall lose its designation as Confidential

  Material (the “Declassification Event”) and shall not thereafter be treated as confidential in

  accordance with this Protective Order. If an application is filed with the Court before the

  expiration of such ten day period, however, the disputed discovery material shall retain the

  designation as Confidential Material pursuant to paragraph 7 below.

         7.      Non-Termination.          Documents or information designated as Confidential

  Material shall retain that designation and remain subject to the terms of this Order until such time,

  if ever, as: (a) the Court renders a decision that any such document or information is not properly

  subject to protection from disclosure; (b) a Declassification Event occurs with respect to such

  document or information; or (c) such document or information becomes publicly available without

  a breach of the terms of this Order.

         8.      No Waiver of Rights or Implication of Discoverability. This Order does not

  operate as an agreement by any party to produce any or all documents and/or information

  demanded or requested by another party. Nothing in this Order shall enlarge or in any way affect

  the proper scope of discovery in this action, nor shall anything in this Order imply that any

  confidential information is properly discoverable, relevant, or admissible in this action. Nothing

  in this Order shall be construed as an agreement to either enlarge or restrict the scope of protection

  afforded by Colorado law.



                                                    4
Case 1:19-cv-01849-WJM-NRN Document 51 Filed 08/29/19 USDC Colorado Page 5 of 7




           9.    Inadvertent Disclosures.

                 (a)     The inadvertent production of any discovery material that would be

  protected from disclosure pursuant to the attorney-client privilege, the work product doctrine or

  any other relevant privilege or doctrine shall not constitute a waiver of the applicable privilege or

  doctrine. If any such discovery material is inadvertently produced, upon request from the

  producing party, the receiving party shall promptly return the discovery material and all copies of

  the discovery material in its possession, delete any electronic versions of the discovery material it

  maintains within ten days, and make no use of the information contained in the discovery material.

  The party returning such discovery material shall have the right to apply to the Court for an Order

  that such discovery material is not protected from disclosure by any privilege, but may not assert

  as a ground for such application the fact or circumstances of the inadvertent production.

                 (b)     Failure to return all copies of any inadvertently produced privileged

  document precludes its use for purposes of this specific litigation as well as for any other purpose,

  and precludes the receiving party from challenging the propriety of the designation of privilege.

                 (c)     In the event the producing party or other person inadvertently fails to

  designate discovery material as Confidential Material, it may make such a designation

  subsequently by notifying all persons and parties to whom such discovery material were produced,

  in writing, as soon as practicable. After receipt of such notification, the persons to whom

  production has been made shall prospectively treat the designated discovery material as

  Confidential Material, subject to their right to dispute such designation in accordance with this

  Order.




                                                   5
Case 1:19-cv-01849-WJM-NRN Document 51 Filed 08/29/19 USDC Colorado Page 6 of 7




         10.     Depositions. If reference is made to any Confidential Material during the course

  of a deposition, the parties (and deponents) may designate portions of the transcript as Confidential

  Material. Said portions of the transcript that include references to any of the Confidential Material

  shall not be revealed in any manner to any persons, except pursuant to the provisions of this Order.

  If a document designated Confidential Material is marked as an exhibit at a deposition, such

  document will not be bound within the transcript, but shall be retained separately by the attorneys

  for the respective parties pursuant to the provisions of this Order.

         11.     Confidential Material in Court Filings. Any Confidential Materials filed with the

  Court shall be filed as Level 1 restricted documents under D.C.COLO.LCivR 7.2(b) following the

  granting of a motion to restrict public access. The parties shall comply with D.C.COLO.LCivR

  7.2 when filing motions to restrict public access. Confidential Material shall not be filed with the

  Court except when required in connection with matters pending before the Court. Confidential

  Material and other papers filed with restricted public access shall be available to the Court, counsel

  of record, and all other persons entitled to receive the confidential information contained therein

  under the terms of this Order.

         12.     Confidential Material Offered as Evidence at Trial. Confidential Material may

  be introduced by any party at the time of trial or at any court hearing upon advance notice affording

  the producing party a reasonable opportunity to consider and respond to the proposed use of the

  information. At the time that such material is introduced, the Court shall issue such order as it

  deems appropriate for maintaining the confidentiality of such material.

         13.     Return of Confidential Material. At the conclusion of this lawsuit by dismissal,

  stipulation, or final order or judgment, or any appeal therefrom, all Confidential Material received



                                                    6
Case 1:19-cv-01849-WJM-NRN Document 51 Filed 08/29/19 USDC Colorado Page 7 of 7




  by whomever in paper or other tangible form, including all copies and summaries or compilations

  thereof, other than those Confidential Materials that may be necessary in connection with the

  prosecution or defense of this Action, shall be returned to the producing party and all electronic

  versions of such Confidential Material (including any synopsis, summary, analysis, and/or digest

  thereof) shall be destroyed within 30 days. Counsel for the receiving party shall promptly notify

  all persons to whom Confidential Material have been provided and/or disclosed that this lawsuit

  has been concluded and instruct them to return all Confidential Material in paper or other tangible

  form and destroy all electronic versions of Confidential Material within 30 days to the extent

  required by this Order.

         14.     Documents Filed Under Seal. The Clerk of the Court may, at the conclusion of

  the lawsuit, including any appeal therefrom, return to counsel or destroy material filed under seal.

  Before destroying any document filed under seal, the Clerk shall advise all parties that the material

  will be destroyed if not retrieved by counsel, providing counsel at least 21 days to respond. In the

  absence of a response, the Clerk may destroy the documents filed under seal.

         15.     Modification Permitted. Nothing in this Order shall prevent any party or other

  person from seeking modification of this Order or from objecting to discovery that it believes to

  be otherwise improper.



         DATED this 29th day of August, 2019.

                                                BY THE COURT:



                                                _________________________________________
                                                United States District Court Judge


                                                   7
